Case 8:21-cv-00839-SDM-AAS Document 52 Filed 05/18/21 Page 1 of 1 PageID 2548


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


    STATE OF FLORIDA,

          Plaintiff,

    v.                                                 CASE NO. 8:21-cv-839-SDM-AAS

    XAVIER BECERRA, et al.,

          Defendants.
    ____________________________________/

                                            ORDER

          Until the conclusion of the national emergency declared by President Trump in

    Proclamation No. 9994, 85 F.R. 15337, on March 13, 2020, a mediation participant,

    with the mediator’s approval, can satisfy the attendance requirement of both the Local

    Rules and the mediation order by participating by video conference in the

    mediation. However, participation by telephone will not satisfy the personal

    attendance requirement unless in the discretion of the mediator participation by video

    is infeasible due to circumstances beyond the control of the parties and their counsel.

          ORDERED in Tampa, Florida, on May 18, 2021.
